United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1600
                                    ___________

Stanton Q. Shelton,                  *
                                     *
           Appellant,                * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Missouri.
                                     *
Enrique Dos Santos; Veera Reddy;     * [UNPUBLISHED]
Max Teng,                            *
                                     *
           Appellees.                *
                                ___________

                              Submitted: May 25, 2004
                                 Filed: June 18, 2004
                                  ___________

Before BYE, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Stanton Q. Shelton, a Fulton State Hospital inmate, appeals the district court’s1
dismissal of his 42 U.S.C. § 1983 action. We grant Shelton in forma pauperis status,
and waive the appeal fees. We find no abuse of discretion in the district court’s
decision to abstain from considering Shelton’s claims arising from the administration
of antipsychotic medication. See Night Clubs, Inc. v. City of Fort Smith, Ark., 163
F.3d 475, 479 (8th Cir. 1998) (standard of review). As the district court noted,

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
Shelton’s mental-health treatment plan is subject to annual review by the state probate
court, and if Shelton believes his court-appointed guardian is not acting in his best
interests, he may file a motion in the state probate court for a hearing. See Mo. Rev.
Stat. § 475.082 (2000). Accordingly, we affirm. See 8th Cir. R. 47A(a).
                         ______________________________




                                          -2-